Citation Nr: 1123690	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for cluster headaches.

2.  Entitlement to an initial disability rating greater than 10 percent for bilateral optic atrophy.

3.  Entitlement to an initial disability rating greater than 20 percent beginning December 10, 2008 and a disability rating greater than 30 percent beginning August 14, 2010 for loss of visual fields as secondary to service-connected bilateral optic atrophy.  

4.  Entitlement to an extraschedular evaluation for loss of visual fields as secondary to service-connected bilateral optic atrophy from March 6, 2008 to December 10, 2008.  



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to July 2006.    

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Private treatment records indicate that the Veteran may have multiple sclerosis secondary to his service-connected bilateral optic atrophy.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an extraschedular evaluation for loss of visual fields as secondary to service-connected bilateral optic atrophy from March 6, 2008 to December 10, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cluster headache disorder is currently manifested by prostrating attacks occurring no more than once every two months.

2.  The Veteran's bilateral optic atrophy is currently manifested by right eye corrected vision of 20/300 and left eye corrected of 5/300.  

4.  Prior to August 14, 2010 the Veteran demonstrated an average concentric contraction of 42 degrees in the left eye and 51 degrees in the right eye and had impairment of central visual acuity of 20/70 in the left eye and 20/50 in the right eye, evaluated as 20 percent disabling.

5.  Beginning August 14, 2010 the Veteran has demonstrated an average concentric contraction of 39 degrees in the left eye and 44 degrees in the right eye and has  impairment of central visual acuity of 20/70 in the left eye and 20/70 in the right eye, evaluated as 30 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for cluster headaches are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2010).

2.  The criteria for an initial disability rating greater than 90 percent for bilateral optic atrophy are not met.   38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.84a, DC 6026-6075 (2010).

3.  The criteria for an initial disability rating greater than 20 percent for loss of visual fields for the period of time prior to August 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.84a, DC 6080-6066 (2010).

4.  The criteria for a disability rating greater than 30 percent for loss of visual fields for the period of time beginning August 14, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.84a, DC 6080-6066 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected cluster headaches, bilateral optic atrophy, and loss of visual fields as secondary to service-connected bilateral optic atrophy are more disabling than currently evaluated.

General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Analysis

1.  Cluster Headaches

Service treatment records show that the Veteran complained of headaches on several occasions during military service beginning in approximately September 2002.  He filed a claim for service connection for headaches in March 2008 and by rating decision dated in October 2008 the RO granted service connection for cluster headaches, assigning a 10 percent disability rating effective March 6, 2008, the day of the Veteran's claim.  Thereafter the Veteran disagreed with this initial decision and perfected an appeal.    

The Veteran's cluster headaches are rated under 38 C.F.R. § 4.12a, Diagnostic Code (DC) 8100, the diagnostic criteria for migraine headaches.  For migraine headaches, a 10 percent evaluation is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months, a 30 percent evaluation is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months, and a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.  The rating criteria do not define prostrating.  Other sources have defined prostrating as "utter physical exhaustion or helplessness" and "extreme exhaustion or powerlessness."  WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION 1080 (1986); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994).

Evidence relevant to the current level of severity of the Veteran's cluster headaches includes VA examinations conducted in August 2008 and August 2010.  During the August 2008 examination the Veteran reported that he developed sudden onset headaches associated with loss of vision in 2006.  He reported that he suffers from headaches less than once every two months.  These attacks are not treated with continuous medication and most attacks are prostrating, lasting longer than two days.  Motor and sensory examinations were normal and the examiner diagnosed cluster headaches which are prostrating lasting for weeks with an onset of two to three times per year.  

During the August 2010 VA examination the Veteran reported that he began having migraine headaches during military service.  He reported throbbing all over the head and behind the eyes.  He experienced these headaches once every other month, occasionally once every three months.  The headaches were reportedly severe but the Veteran denied taking any medication.  The Veteran reportedly had two children that he took care of (a seven year old and a three year old) and that he would cook and clean.  The seven year old had to assist the Veteran because of his blindness.  The examiner indicated that the headaches were not prostrating as ordinary activity was possible.  The headaches would usually last one to two days but the length would oftentimes vary.  The impression was migraine headaches.  

Also of record are private treatment records dated from October 2006 to August 2009 and VA outpatient treatment reports dated from September 2009 to March 2010 which primarily pertain to the Veteran's bilateral optic atrophy.  

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent for the Veteran's cluster headaches is not warranted.  Significantly, during both the August 2008 and August 2010 VA examinations the Veteran reported a history of one prostrating headache every two months.  As above, a rating of 30 percent under DC 8100 requires evidence of migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  As such, an initial disability rating greater than 10 percent for the Veteran's cluster headaches under DC 8100 is not warranted.    

2.  Bilateral Eye Disorders

Service treatment records are negative for defective vision.  However, private treatment records show that the Veteran was seen in October 2006 (approximately three months after his discharge from service) with complaints of decreased visual acuity in the left eye.  He was shown to have visual acuity of 20/200 in the left eye and 20/30 in the right eye.  He was diagnosed with optic neuritis and treated with steroids.  He was seen again in May 2007 for complaints of bilateral eye pain.  He filed a claim for service connection for optic neuritis in March 2008 and by rating decision dated in October 2008 the RO granted service connection for bilateral optic atrophy, assigning a 90 percent disability rating effective March 6, 2008, the day of the Veteran's claim.  Thereafter the Veteran disagreed with this initial decision and perfected an appeal.    

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date. 73 Fed. Reg. 66543 (November 10, 2008).   Here, the Veteran's claim was received in March 2008.     

Evidence relevant to the current level of severity of the Veteran's bilateral eye disorders includes VA examinations conducted in August 2008 and August 2010.  During the August 2008 examination the Veteran reported that he lost central vision gradually in the left eye over three weeks beginning in September 2006 and was treated with steroids in October 2006.  However, his vision in the left eye did not return.  He lost central vision in his right eye in April 2007 over about one week and it also did not return.  The Veteran reportedly still had peripheral vision in both eyes and was diagnosed at both episodes as optic neuritis.  The Veteran denied eye injury, head injury, eye infections, eye surgery, and diplopia.  

Upon physical examination unilateral cover test revealed distance and near as ortho.  Versions were full OU.  There was no diplopia elicited.  Pupils were round and reacted to light and measured 2.5 millimeters (mm) on the right and 2.5 mm on the left.  There was a 1+ afferent pupillary defect of the left eye.  

Visual acuity revealed right eye uncorrected vision of 20/300, near is count fingers at two feet.  Right eye corrected vision was far of 20/300 and near of 20/200.  Left eye uncorrected was far of 20/300 and near of 20/200.  Left eye corrected was far of 20/300 and near of 20/200.  

Refraction of the right eye was +0.50 -0.50, axis 085 with a +3.00 diopter reading correction.  Refraction of the left eye was +0.75 -0.50, axis 170 with a +3.00 diopter reading correction.  Opthalmoscopy and biomicroscopy showed lacrimal lake as normal OU, lids and lashes as normal OU, conjunctiva as normal OU, cornea as clear OU, anterior chamber as clear and deep OU, iris as normal OU, lens as clear OU, capsule as normal OU, vitreous as clear OU, and macula as homogeneous OU. 

Optic nerve head evaluation: the disc type is E-IV OU; depth is one diopter OU; cup-to-disc ratio: right eye 0.40 horizontal by 0.50 vertical, left eye 0.45 horizontal by 0.50 vertical; margin is distinct OU; lamina is not visible OU there was 1+ atrophy of the right optic nerve head and 2+ atrophy of the left optic nerve head.  Retinal vasculature was normal OU.  

Peripheral retina: right eye showed peripheral white without pressure from the 9 o'clock to the 11:30 position.  It was attached 360 degrees.  Left eye was normal and attached 360 degrees.  Applanation tonometry:  right eye 19 mm, left eye 19 mm, at 1:15 pm.  Kinetic visual fields were enclosed for review OU.  

The assessment was 1) Refractive: hyperopia, astigmatism, 2) Optic atrophy, left eye more than right eye - unknown etiology, 3) legally blind OU, due to #2 above, and 4) right eye, retinal white without pressure - benign.  

A magnetic resonance imaging (MRI) scan of the brain and orbit was ordered to assist in elucidating the etiology of the vision loss.  

The visual field at each principal meridian for each eye was noted as follows:

Principal Meridian
Left Eye
Right Eye
Temporally
65
75
Down Temporally
50
62
Down
45
50
Down Nasally
42
60
Nasally
38
25
Up Nasally
40
42
Up
10
42
Up Temporally
45
48
Average Contraction
42
51

During the August 2010 VA examination the Veteran reiterated his earlier history.  Upon physical examination unilateral cover test revealed distance and near as ortho.  Versions were full OU.  There was no diplopia elicited.  Pupils were round and reacted to light and measured 3.5 millimeters (mm) on the right and 3.5 mm on the left.  There was a 1+ afferent pupillary defect of the left eye.  

Visual acuity revealed right eye uncorrected vision was far of 20/300, near was count fingers two feet.  Right eye corrected vision was far of 20/300 and near of 20/200.  Left eye uncorrected was far of 5/300 and near was count fingers two feet.  Left eye corrected was far of 5/300 and near was count fingers two feet.

Refraction of the right eye was +0.50 -0.50, axis 085 with a +4.00 diopter reading correction.  Refraction of the left eye was +0.25 -0.50, axis 085 with a +4.00 diopter reading correction.  

Opthalmoscopy and biomicroscopy showed lacrimal lake as normal OU, eyelids and eyelashes as normal OU, conjunctiva as normal OU, cornea as clear OU, anterior chamber as clear and deep OU, iris as normal OU, lens as clear OU, capsule as normal OU, vitreous as clear OU, and macula as homogeneous OU. 

Optic nerve head evaluation: the disc type is E-IV OU; depth is one diopter OU; cup-to-disc ratio was 0.45 horizontal by 0.50 vertical, left eye 0.45 horizontal by 0.50 vertical; margin is distinct OU; lamina is not visible OU; there was 1+ atrophy of the right optic nerve head and 2+ atrophy of the left optic nerve head.  Retinal vasculature was normal OU.  There was no NVE OU. 

Peripheral retina: right eye showed peripheral white without pressure from the 7 o'clock to the 11:30 position.  It was attached 360 degrees.  Left eye was normal and attached 360 degrees.  Applanation tonometry:  right eye 12 mm, left eye 14 mm, at 10:30 am.  Kinetic visual fields were enclosed for review OU.  

The assessment was 1) Refractive: hyperopia, astigmatism, 2) Optic atrophy, left eye more than right eye - unknown etiology, 3) legally blind OU, due to #2 above, 4) right eye peripheral retinal white without pressure - benign, 5) contracted visual field OU-this is related to #2 above, and 6) impaired fasting glucose without diabetic retinopathy OU.    

It was indicated that the left eye visual acuity was significantly reduced from 20/300 in 2008 to 5/300 today, the right eye visual acuity was reportedly stable.  

The visual field at each principal meridian for each eye was noted as follows:

Principal Meridian
Left Eye
Right Eye
Temporally
65
70
Down Temporally
50
65
Down
40
45
Down Nasally
30
37
Nasally
25
47
Up Nasally
30
32
Up
25
20
Up Temporally
40
30
Average Contraction
39
44

a.  Bilateral Optic Atrophy

The Veteran's bilateral optic atrophy is currently rated under 38 C.F.R. § 4.71a, DC 6026-6075.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  

Pursuant to DC 6026, optic neuritis is rated as the underlying disease and combined impairment of visual acuity or field loss.  

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required. 38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V.

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes. 38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot (.30m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91m.), lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91m.), being considered of negligible utility. 38 C.F.R. § 4.79.

Given the evidence of record, the Board finds that an initial disability rating greater than 90 percent for the Veteran's bilateral optic atrophy is not warranted.  Significantly, while the vision in the Veteran's left eye decreased from 20/300 to 5/300, the vision in the Veteran's right eye continues to be 20/300 upon re-examination.  The Veteran's bilateral eye disability is not shown to be manifested by anatomical loss of both eyes, blindness in both eyes having only light perception, anatomical loss of one eye with vision of 5/200 in the other eye, blindness in one eye having only light perception with vision of 5/200 in the other eye, vision of 5/200 in both eyes, or impairment of field vision with concentric contraction of 5 degrees in both eyes.  A disability rating in excess of 90 percent is, therefore, not appropriate under the rating schedule.

b.  Loss of visual fields

As above, the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a. DCs 6080-6081 (2008) ("Note:  Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.")  Under the amended criteria separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c)("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.")  Based on the change in the rating criteria the RO granted a separate 20 percent evaluation for loss of visual fields effective December 10, 2008 and a 30 percent evaluation for loss of visual fields effective August 14, 2010.  

There are two periods of time at issue here: from December 10, 2008 to August 14, 2010, when the Veteran's loss of visual fields was evaluated as 20 percent disabling; and from August 14, 2010 to the present, while the Veteran's loss of visual fields was evaluated as 30 percent disabling.  The Board will consider the proper evaluation to be assigned for both time periods.  See Hart, 21 Vet. App. at 505.  

The Veteran's loss of visual field is currently rated under 38 C.F.R. § 4.71a, DC 6080-6066.  Impairment of field of vision is evaluated pursuant to the criteria found in DC 6080. Under such code, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less. 38 C.F.R. § 4.84a, DC 6080, Note (2).

As above, DC 6066 pertains to impairment of central visual acuity and is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, DC 6066.  

The Rating Schedule provides that the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. 38 C.F.R. § 4.76. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field. The difference divided by eight represents the average contraction for rating purposes. 38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is: Temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55. The total is 500 degrees.
	
i.  Prior to August 14, 2010

During the August 2008 VA examination the Veteran had an average contraction to 42 degrees for the left eye.  Specifically the Veteran had 65 degrees of vision temporally, 50 degrees vision down temporally, 45 degrees field of vision down, 42 degrees vision down nasally, 38 degrees vision nasally, 40 degrees up nasally, 10 degrees field of vision, and 45 degrees up temporally.  The total remaining visual field for the left eye is 335.  When this number is divided by the eight directions and rounded up, the average contraction is obtained.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).  

During the August 2008 VA examination the Veteran had an average contraction to 51 degrees for the right eye.  Specifically the Veteran had 75 degrees of vision temporally, 62 degrees vision down temporally, 50 degrees field of vision down, 60 degrees vision down nasally, 25 degrees vision nasally, 42 degrees up nasally, 42 degrees field of vision, and 48 degrees up temporally.  The total remaining visual field for the right eye is 350.  When this number is divided by the eight directions and rounded up, the average contraction is obtained.  The right eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/50 (6/15).  

Using the results from the August 2008 VA examination, the Board finds that an initial disability rating greater than 20 percent is not warranted prior to August 14, 2010.  In order to warrant the next-higher 30 percent rating the Veteran must demonstrate the equivalent of 20/70 in each eye.  Although the Veteran had the equivalent of 20/70 in the left eye during the August 2008 VA examination the right eye failed to show visual acuity of the equivalent of 20/70.  Thus, a higher disability rating is not warranted under impairment of central visual acuity. 

ii. Beginning August 14, 2010

During the August 2010 VA examination the Veteran had an average contraction to 39 degrees for the left eye.  Specifically the Veteran had 65 degrees of vision temporally, 50 degrees vision down temporally, 40 degrees field of vision down, 30 degrees vision down nasally, 25 degrees vision nasally, 30 degrees up nasally, 25 degrees field of vision, and 40 degrees up temporally.  The total remaining visual field for the left eye is 305.  When this number is divided by the eight directions and rounded up, the average contraction is obtained.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).  

During the August 2010 VA examination the Veteran had an average contraction to 44 degrees for the right eye.  Specifically the Veteran had 70 degrees of vision temporally, 65 degrees vision down temporally, 45 degrees field of vision down, 37 degrees vision down nasally, 47 degrees vision nasally, 32 degrees up nasally, 20 degrees field of vision, and 30 degrees up temporally.  The total remaining visual field for the left eye is 346.  When this number is divided by the eight directions and rounded up, the average contraction is obtained.  The left eye can be rated on its concentric contraction or based on an equivalent visual acuity of 20/70 (6/21).  

Using the results from the August 2010 VA examination, the Board finds that a disability rating greater than 30 percent is not warranted beginning August 14, 2010.  In order to warrant the next-higher 50 percent rating the Veteran must demonstrate the equivalent of 20/100 in each eye.  As above, the Veteran demonstrated the equivalent of 20/70 vision in both the left and right eyes during the August 2010 VA examination.  Thus, a higher disability rating is not warranted under impairment of central visual acuity. 

c.  General Discussion Regarding All Increased Rating Claims

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate headaches and decreased visual acuity/loss of visual field, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's cluster headaches and decreased visual acuity/visual field has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting higher evaluations, his pleadings were non-specific.  However, the Board does find that the Veteran's reports to the examiners to be competent and credible.  Also, as noted below the RO has assigned a total disability rating based on individual unemployability.    

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.


Extraschedular Consideration

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  A review of the claims file reveals that the Veteran has been unemployed since February 2008.  He is also in receipt of a total disability rating based on individual unemployability (TDIU).  

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's cluster headaches or bilateral eye disorders (as of the date of a regulatory change).  The competent evidence of record shows that his cluster headaches are primarily manifested by prostrating attacks occurring once every two months and the bilateral eye disorders are manifested by decreased visual acuity and loss of field of vision.  The applicable diagnostic codes used to rate the cluster headaches and bilateral eye disorders provide for ratings based on prostrating attacks and decreased visual acuity as well as loss of field of vision.  Hence, referral for an extraschedular rating is unnecessary at this time with the exception of the time period from. 

The Board will address the issue of entitlement to an extraschedular evaluation for loss of visual fields as secondary to service-connected bilateral optic atrophy from March 6, 2008 to December 10, 2008 in the remand section below.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of March 6, 2008, the date of his claim, and disability ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater than 10 percent for cluster headaches is denied.

An initial disability rating greater than 90 percent for bilateral optic atrophy is denied.

An initial disability rating greater than 20 percent beginning December 10, 2008 for loss of visual fields as secondary to service-connected bilateral optic atrophy is denied.  

A disability rating greater than 30 percent beginning August 14, 2010 for loss of visual fields as secondary to service-connected bilateral optic atrophy is denied.  

REMAND

The Veteran filed an initial claim for service connection for an eye disorder on March 6, 2008.  As above, the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a. DCs 6080-6081 (2008) ("Note:  Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.")  Under the amended criteria separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c)("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.")  Based on the change in the rating criteria the RO granted a separate 20 percent evaluation for loss of visual fields effective December 10, 2008 and a 30 percent evaluation for loss of visual fields effective August 14, 2010.  

Prior to the December 10, 2008 regulation change, eye disabilities that encompassed both loss of central visual acuity and impairment of field vision were referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating since separate evaluations for loss of central visual acuity and impairment of field vision was not allowed.  

In this case, the Veteran demonstrated both loss of central visual acuity and impairment of field vision between the date of his March 6, 2008 claim and the December 10, 2008 regulation change.  Thus, 38 C.F.R. § 3.321 is applicable from March 6, 2008 to December 10, 2008.  The Board does not itself have the authority to assign, in the first instance, a higher rating on an extraschedular basis, but it may submit the case for assignment of such a rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b).  In particular, it is requested that there be consideration of whether an extraschedular evaluation is warranted when there is impairment of vision and field of vision as it appears that the rating criteria does not consider this event, prior to the regulatory change.

2.  After the development requested above has been completed, readjudicate the appellant's claim.  If the benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time to respond. Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


